Order entered February 27, 2014




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00958-CV

                         LAKEITH AMIR-SHARIF, Appellant

                                            V.

     TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DF-09-7655

                                         ORDER
                                  Before the Court En Banc

      We DENY appellant’s February 10, 2014 motion to recuse Justice Lewis.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE